DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The preliminary amendment filed on 12/27/2018 is entered and acknowledged by the Examiner. Claims 1-3 have been amended. Claims 4-7, 12-17, 20-21, 23-25, 27-29, 31-33, 36, 38, 41-42, and 46-51 have been canceled. Claims 1-3, 8-11, 18, 19, 22, 26, 30, 34, 35, 37, 39, 40, and 43-45 are currently pending in the instant application. 
Election/Restrictions
Applicant's election with traverse of Group I, drawn to claims 1-3, 8-11, 18, 19, 22, 26, and 30 in the reply filed on 07/11/2022 is acknowledged. The traversal is on the ground(s) that searching the groups together would not place a serious search and examination burden on the Examiner. This is not found persuasive because each group has a different classification and would require a different field of search and consideration. Thus, the searching and examination of all the groups together would place a serious burden on the Examiner.
The requirement is still deemed proper and is therefore made FINAL.
Claims 34, 35, 37, 39, 40, and 43-45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/11/2022.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 02/22/2019 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the examiner. An initialed copy accompanies this Office Action.  
Drawings
The drawings filed on 10/10/2018 have been considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 8-11, 18, 19, 22, 26, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by an article to “Lead halide inorganic-organic hybrids incorporating diammonium cations” (hereinafter Lemmerer).
Regarding claims 1-3 and 8-10, Lemmerer discloses a layered perovskite-type hybrid (a bulk assembly) comprises a single layer of 1,4-diammoniumbutane cation embedded between two consecutive inorganic [PbBr6] sheets, i.e., [(H3NC4H8NH3)PbBr4] and [(H3NC4H8NH3)PbBr4], forming an alternative inorganic-organic layered structure (See Results and Discussion Section at page 1956 and Figure 2 at page 1959). 

    PNG
    media_image1.png
    257
    353
    media_image1.png
    Greyscale

The two [(H3NC4H8NH3)PbBr4] sheets (two metal halides) are isolated from each other by a plurality of organic cations of 1,4-diammoniumbutane that form a network layer. Lemmerer further discloses 1,2 diammoniumethane cation layer can be used (See Right Column at page 1962). The two [(H3NC4H8NH3)PbBr4] of Lemmerer fulfills the claimed two or more metal halides as recited in claims 1-3. The 1,2 diammoniumethane cation layer of Lemmerer fulfills the claimed plurality of organic cations as recited in claims 8-10.  
The reference specifically or inherently meets each of the claimed limitations in their broadest interpretations.  The reference is anticipatory.
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Allowable Subject Matter
Claims 11, 18, 19, 22, 26, and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: currently, there is no prior art alone or in combination that teaches or render obvious a bulk assembly having a formula as recited in claims 11, 18, 19, 22, 26, and 30. Therefore, the claims would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082. The examiner can normally be reached M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH T NGUYEN/Primary Examiner, Art Unit 1761